348 Mich. 680 (1957)
83 N.W.2d 587
SCHANTZ
v.
RUEHS.
Docket No. 16, Calendar No. 46,892.
Supreme Court of Michigan.
Decided June 10, 1957.
Rehearing denied July 31, 1957.
Edward James Kenney, Jr., for plaintiff.
Rom & Newton Dilley, for defendant Ruehs.
Thomas M. Kavanagh, Attorney General, Edmund E. Shepherd, Solicitor General, and Daniel J. O'Hara and Perry A. Maynard, Assistants Attorney General, for defendant Schrier.
EDWARDS, J.
This is an appeal from a court's dismissal of a bill of complaint in equity on defendants' motion without hearing on the merits.
On appeal from such a dismissal, we take all well-pleaded facts in plaintiff's bill of complaint as true. Witt v. Tourn-A-Grip Company, 330 Mich. 151; Stone v. Yost, 319 Mich. 323.
Plaintiff's allegations include:
(1) That he was committed to the Kalamazoo State hospital by order of the probate court of Kent county as mentally ill;
*682 (2) That he is currently confined therein, and defendant Schrier, medical superintendent of the hospital, refuses to release him;
(3) That his commitment was illegal and void because the probate judge appointed 3 physicians to examine him rather than 2 as required by statute (CLS 1954, §§ 330.20, 330.21 [Stat Ann 1956 Rev §§ 14.810, 14.811]);
(4) That the medical certificates were legally insufficient to warrant plaintiff's commitment;
(5) That following his commitment, the probate judge appointed defendant Ruehs as guardian of his person and estate;
(6) That the guardianship order was illegal and void because based on the void commitment referred to above;
(7) That if he is released from the commitment referred to in the present proceedings, he will need money from his estate for living expenses, and that defendant Ruehs' action in retaining legal counsel for unspecified purposes menaces the availability of such funds.
Plaintiff seeks, on the basis of the allegations above, a decree holding his commitment and the order of guardianship null and void and restraining defendant Ruehs from any disbursements from the estate.
The proceeding was brought under a temporary order of the circuit court of Kalamazoo county appointing plaintiff's counsel as next friend.
The attorney general, representing defendant Schrier, filed a motion to dismiss on the grounds that plaintiff had an adequate remedy at law.
After hearing on the motion and a colloquy with plaintiff's counsel wherein he agreed that the attack upon the guardianship in his bill of complaint was based solely on his claim that the original commitment *683 was void, Judge Sweet granted the motion to dismiss. The judge said:
"You have an adequate remedy. You had the remedy of habeas corpus."
On consideration of such well-pleaded facts as are available from this record, we affirm the ruling of the chancellor.
Plaintiff's search for his freedom may be prosecuted at law in 1 or more of the following ways:
(1) By attacking the original proceeding as void on the grounds stated in a petition for writ of habeas corpus. CL 1948, § 637.7 (Stat Ann § 27.2250); Palmer v. Kalamazoo Circuit Judge, 83 Mich. 528; In re Fuller, 334 Mich. 566; 28 Am Jur, Insane and Other Incompetent Persons, § 38.
(2) By seeking delayed appeal (within a year) from the commitment order. CL 1948, §§ 701.43, 701.44 (Stat Ann 1943 Rev §§ 27.3178[43], 27.3178 [44]).
(3) By petition for finding of restoration of mental competency. CLS 1954, § 330.39 (Stat Ann 1956 Rev § 14.829).
In the bill of complaint the sole attack on the guardianship is the allegation that the original commitment proceedings were void. This is not a well-pleaded fact which we accept as true under the cited rule. This is a legal conclusion to be arrived at after trial of the issue in a proper proceeding.
It is the general rule that where there is an adequate and complete remedy at law, a court of equity will not take jurisdiction. Alger v. Davis, 345 Mich. 635; Weinhardt v. Addison Community Schools, 347 Mich. 683; 19 Am Jur, Equity, §§ 100, 101, pp 107-111.
We find no well-pleaded facts contained in the instant bill for which there is not available a full and immediate remedy at law.
*684 The order of the trial court dismissing the bill of complaint is affirmed. Costs to appellee.
DETHMERS, C.J., and SHARPE, SMITH, VOELKER, KELLY, CARR, and BLACK, JJ., concurred.